As filed with the Securities and Exchange Commission on August 22, 2014 1933 Act Registration No. 333-186895 1940 Act Registration No. 811-09763 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / POST-EFFECTIVE AMENDMENT NO. 4 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 / / AMENDMENT NO. 294 /X/ Lincoln New York Account N for Variable Annuities (Exact Name of Registrant) Lincoln ChoicePlus AssuranceSM (Prime) LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (Name of Depositor) 100 Madison Street, Suite 1860 Syracuse, New York 13202 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (315) 428-8400 Robert O. Sheppard, Esquire Lincoln Life & Annuity Company of New York 100 Madison Street, Suite 1860 Syracuse, New York 13202 (Name and Address of Agent for Service) Copy to: Scott C. Durocher, Esquire The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: /x/ immediately upon filing pursuant to paragraph (b) of Rule 485 / / on , pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N Lincoln ChoicePlus RolloverSM Lincoln ChoicePlus AssuranceSM (Prime) LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N For Variable Annuities Lincoln ChoicePlus AssuranceSM (Prime) Supplement dated August 22, 2014 to the Prospectus dated May 1, 2014 This supplement outlines a change to the prospectus for your variable annuity contract. It is for informational purposes and requires no action on your part. The following change will be effective for contracts purchased on and after September 15, 2014. If you purchased your contract prior to September 15, 2014 (Existing Contractowners), the change will be effective on and after September 29, 2014. The Contracts – Living Benefit Riders – Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk).Beginning on September 15, 2014 (September 29, 2014 for Existing Contractowners), there will no longer be any minimum age requirements to elect Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk). The following sentence outlines this change, and replaces the age requirements that are currently stated in the Availability paragraph of this section of the prospectus: The Contractowner/Annuitant as well as the spouse under the joint life option must be age 85 or younger (age 76 for qualified contracts purchased in the state of New York) at the time this rider is elected. The following information is provided to you on behalf of the fund companies and outlines several changes to the underlying investment options in your contract. Delaware VIP® Trust – The Delaware VIP Smid-Cap Growth Series and the Delaware VIP U.S. Growth Series are now sub-advised by Jackson Square Partners, LLC. DWS Variable Series II – Effective August 11, 2014, the name of the DWS Variable Series II was changed to Deutsche Variable Series II. The name of the DWS Alternative Asset Allocation VIP Portfolio was changed to Deutsche Alternative Asset Allocation VIP Portfolio. Please note that these name changes will not be reflected on your quarterly statements or confirmations until a later time. Franklin Templeton Variable Insurance Products Trust – Effective August 1, 2014, the fees of the following fund were restated as follows: Management Fees (before any waivers/ Reimburse-ments)+ 12b-1 Fees (before any waivers/ reimburse-ments)+ Other Expenses (before any waivers/ reimbursements)+ Acquired Fund Fees and Expenses (AFFE) Total Expenses (before any waivers/ reimburse-ments) Total Contractual waivers/ reimburse-ments (if any) Total Expenses (after any waivers/ reimburse-ments) Franklin Mutual Shares VIP Fund (Class 2)1 0.69% 0.25% 0.02% 0.00% 0.96% 0.00% 0.96% 1Management fees and other expenses have restated to reflect current fiscal year fees and expenses as a result of the bundling of the Fund’s investment management agreement with its fund administration agreement effective May 1, 2014. Such combined investment management fees are described further under “Management” in the Fund’s prospectus. Total annual fund operating expenses are not affected by such bundling. LVIP Dimensional/Vanguard Total Bond Fund – This fund is a fund of funds. All other provisions of your prospectus not discussed in the supplement remain unchanged. Please keep this supplement with your prospectus for future reference. PART A The prospectus for the ChoicePlus Assurance (Prime) variable annuity contract, as supplemented, is incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-186895) filed on April 18, 2014. PART B The Statement of Additional Information for the ChoicePlus Assurance (Prime) variable annuity contract is incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-186895) filed on April 18, 2014. Lincoln New York Account N for Variable Annuities PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) List of Financial Statements 1. Part A The Table of Condensed Financial Information is incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-186895) filed on April 18, 2014. 2. Part B The following financial statements for the Variable Account are incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-186895) filed on April 18, 2014. Statement of Assets and Liabilities - December 31, 2013 Statement of Operations - Year ended December 31, 2013 Statements of Changes in Net Assets - Years ended December 31, 2013 and 2012 Notes to Financial Statements - December 31, 2013 Report of Independent Registered Public Accounting Firm 3. Part B The following financial statements for Lincoln Life & Annuity Company of New York are incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-186895) filed on April 18, 2014. Balance Sheets - Years ended December 31, 2013 and 2012 Statements of Comprehensive Income (Loss) - Years ended December 31, 2013, 2012 and 2011 Statements of Stockholder's Equity - Years ended December 31, 2013, 2012 and 2011 Statements of Cash Flows - Years ended December 31, 2013, 2012 and 2011 Notes to Financial Statements - December 31, 2013 Report of Independent Registered Public Accounting Firm (b) List of Exhibits (1)(a) Resolution of Board of Directors and Memorandum authorizing establishment of the Variable Account are incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-93875) filed on December 30, 1999. (b) Amendment to that Certain Memorandum incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-93875) filed on December 30, 1999. (2) Not Applicable (3)(a) Principal Underwriting Agreement between Lincoln Financial Distributors, Inc. and Lincoln Life & Annuity Company of New York incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-145531) filed on November 16, 2007. (b) Broker-Dealer Selling Group Agreement among The Lincoln National Life Insurance Company, Lincoln Life & Annuity Company of New York and Lincoln Financial Distributors, Inc. incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-170897) filed on April 8, 2011. (4)(a) Annuity Contract (30070BNYL 5/03) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-141754) filed on April 14, 2004. (b) Contract Specifications (30070 - B Share) incorporated herein by reference to Post-Effective Amendment No. 1 (File No. 333-171097) filed on June 21, 2011. (c) IRA Contract Amendment incorporated herein by reference to Post-Effective Amendment No. 7 (File No. 333-93875) filed on April 15, 2003. (d) Roth IRA Endorsement incorporated herein by reference to Post-Effective Amendment No. 7 (File No. 333-93875) filed on April 15, 2003. (e) Guaranteed Account Values for DCA Fixed Account (NYLGV) incorporated herein by reference to Post-Effective Amendment No. 1 (File No. 333-171097) filed on June 21, 2011. (f) Allocation Amendment (AR503 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (g) Section 403(b) Annuity Endorsement (32481NY-I-12/08) incorporated herein by reference to Post-Effective Amendment No. 7 (File No. 333-141763) filed on April 7, 2009. (h) Enhanced Minimum Guaranteed Death Benefit (32149-NY) incorporated herein by reference to Post-Effective Amendment No. 25 (File No. 333-40937) filed on April 13, 2007. (i) Variable Annuity Guaranteed Income Benefit Rider (LINC 2.0) (AR-529 8/10 NY) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-145531) filed on October 28, 2010. (j) Guaranteed Income Benefit Rider (GIB v4) AR-528 8/10 NY) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-145531) filed on October 28, 2010. (k) Contract Benefit Data (CBD 8/10 NY) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-145531) filed on October 28, 2010. (l) Variable Annuity Payment Option Rider (i4LA-NQ 8/10 NY Rev 09-02) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-145531) filed on October 28, 2010. (m) Variable Annuity Payment Option Rider (i4LA-Q 8/10 NY Rev 09-02) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-145531) filed on October 28, 2010. (n) Contract Endorsement (AR514-DOMA) incorporated herein by reference to Post-Effective Amendment No. 1 (File No. 333-171097) filed on June 21, 2011. (i) Amendatory Endorsement (AR-567 DOMA) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-170897) filed on November 5, 2013. (o) Variable Annuity Amendment (AR /05) incorporated herein by reference to Post-Effective Amendment No. 1 (File No. 333-171097) filed on June 21, 2011. (5) ChoicePlus Prime Application (ANF06747NY1 2/10) incorporated herein by reference to Post-Effective Amendment No. 9 (File No. 333-141752) filed on April 7, 2010. (6) Amended and Restated By-laws of Lincoln Life & Annuity Company of New York incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-175691) filed on July 21, 2011. (7)(a) Automatic Indemnity Reinsurance Agreement dated December 31, 2007, Amended and Restated as of January 1, 2010 between Lincoln Life & Annuity Company of New York and Lincoln National Reinsurance Company (Barbados) Limited incorporated herein by reference to Post-Effective Amendment No. 9 (File No. 333-141758) filed on April 7, 2010. (b) Novation Agreement effective as of January 1, 2010 by and among Lincoln National Reinsurance Company (Barbados) Limited, Lincoln Life & Annuity Company of New York and The Lincoln National Life Insurance Company incorporated herein by reference to Post-Effective Amendment No. 9 (File No. 333-141758) filed on April 7, 2010. (i) Amendments to Novation Agreement incorporated herein by reference to Post-Effective Amendment No. 21 (File 333-145531) filed on November 5, 2013. (8)(a) Accounting and Financial Services Administration Agreement dated October 1, 2007 among Mellon Bank, N.A., The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. (b) Fund Participation Agreements and Amendments between Lincoln Life & Annuity Company of New York and: (i) AIM Variable Insurance Funds, Inc. incorporated herein by reference to Post-Effective Amendment No. 17 on Form N-6 (File No. 333-155333) filed on April 2, 2013. (ii) AllianceBernstein Variable Products Series Funds incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 333-149449); amendment incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-186895) filed on July 1, 2014. (iii) American Funds incorporated herein by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013; Amendment incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-193272) filed on May 16, 2014. B-2 (iv) BlackRock Variable Series Funds, Inc. incorporated herein by reference to Post-Effective Amendment No. 14 on Form N-6 (File No. 333-155333) filed on April 1, 2011. (v) Delaware VIP Trust incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 333-149449); amendment incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-186895) filed on July 1, 2014. (vi) DWS Variable Series II incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 333-149449); amendment incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-193272) filed on May 16, 2014. (vii) Fidelity Variable Insurance Products Fund incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 333-149449); incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-193276) filed on May 16, 2014. (viii) Franklin Templeton Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 14 on Form N-6 (File No. 333-155333) filed on April 1, 2011; amendment incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-186895) filed on July 1, 2014. ' (ix) Legg Mason Partners Variable Equity Trust, Legg Mason Partners Variable Income Trust, Legg Mason Investor Services, LLC, and Legg Mason Partners Fund Advisor, LLC incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 333-149449); amendment incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-186895) filed on July 1, 2014. (x) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 333-149449); amendment incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-186895) filed on July 1, 2014. (xi) MFS Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 17 on Form N-6 (File No. 333-155333); amendment incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-186895) filed on July 1, 2014. (xii) PIMCO Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 14 on Form N-6 (File No. 333-155333) filed on April 1, 2011; amendment incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-193272) filed on May 16, 2014. (c) Rule 22c-2 Agreements between Lincoln Life & Annuity Company of New York and: (i) AIM Variable Insurance Funds, Inc. incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (ii) BlackRock Variable Series Fund, Inc. incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-68842) filed on June 22, 2009. (iii) Delaware VIP Trust incorporated herein by reference to Post-Effective Amendment No. 14 (File No. 333-145531) filed on March 30, 2012. (iv) Fidelity Variable Insurance Products Fund incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (v) Franklin Templeton Variable Insurance Products Trust incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-149449) filed on November 26, 2008. (vi) Lincoln Variable Insurance Products Trust incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-149449) filed on November 26, 2008. (vii) MFS Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (9) Opinion and Consent of Scott C. Durocher, Counsel of The Lincoln National Life Insurance Company, as to legality of securities being issued incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-186895) filed on May 28, 2013. (10)(a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm (b) Power of Attorney - Principal Officers and Directors of Lincoln Life & Annuity Company of New York incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-186895) filed on July 1, 2014. (11) Not Applicable (12) Not Applicable (13) Organizational Chart of The Lincoln National Insurance Holding Company incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-181796) filed on August 6, 2013. B-3 Item 25. Directors and Officers of the Depositor The following list contains the officers and directors of Lincoln Life & Annuity Company of New York who are engaged directly or indirectly in activities relating to Lincoln New York Account N for Variable Annuities as well as the contracts. The list also shows Lincoln Life & Annuity Company of New York's executive officers. Name Positions and Offices with Depositor Ellen Cooper** Executive Vice President, Chief Investment Officer and Director Charles C. Cornelio*** Executive Vice President, Chief Administrative Officer and Director Jeffrey D. Coutts** Senior Vice President and Treasurer Randal J. Freitag** Executive Vice President, Chief Financial Officer and Director Dennis R. Glass** President and Director George W. Henderson, III Granville Capital 300 N. Greene Street Greensboro, NC 27401 Director Mark E. Konen** Executive Vice President and Director M. Leanne Lachman 870 United Nations, Plaza, #19-E New York, NY 10017 Director Louis G. Marcoccia Senior Vice President Syracuse University Crouse-Hinds Hall, Suite 620 900 S. Crouse Ave. Syracuse, NY 13244 Director Douglas N. Miller** Senior Vice President, Chief Accounting Officer and Controller Patrick S. Pittard 20 Cates Ridge Atlanta, GA 30327 Director Robert O. Sheppard* Assistant Vice President, General Counsel and Secretary *Principal business address is 100 Madison Street, Suite 1860, Syracuse, NY 13202 **Principal business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 ***Principal business address is 100 N. Greene Street, Greensboro, NC 27401 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant See Exhibit 13: Organizational Chart of the Lincoln National Insurance Holding Company System. Item 27. Number of Contractowners As of June 30, 2014 there were 14,701 contract owners under Account N. Item 28. Indemnification a) Brief description of indemnification provisions. In general, Article VII of the By-Laws of Lincoln Life & Annuity Company of New York provides that Lincoln New York will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln New York, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or act opposed to the best interests of, Lincoln New York. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln New York in connection with suits by, or in the right of, Lincoln New York. Please refer to Article VII of the By-Laws of Lincoln New York (Exhibit no. 6 hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, New York law. B-4 b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter (a) Lincoln Financial Distributors, Inc. (“LFD”) currently serves as Principal Underwriter for: Lincoln National Variable Annuity Account C; Lincoln National Flexible Premium Variable Life Account D; Lincoln National Variable Annuity Account E; Lincoln National Flexible Premium Variable Life Account F; Lincoln National Flexible Premium Variable Life Account G; Lincoln National Variable Annuity Account H; Lincoln Life & Annuity Variable Annuity Account H; Lincoln Life Flexible Premium Variable Life Account J; Lincoln Life Flexible Premium Variable Life Account K; Lincoln National Variable Annuity Account L; Lincoln Life & Annuity Variable Annuity Account L; Lincoln Life Flexible Premium Variable Life Account M; Lincoln Life & Annuity Flexible Premium Variable Life Account M; Lincoln Life Variable Annuity Account N; Lincoln New York Account N for Variable Annuities; Lincoln Life Variable Annuity Account Q; Lincoln Life Flexible Premium Variable Life Account R; LLANY Separate Account R for Flexible Premium Variable Life Insurance; Lincoln Life Flexible Premium Variable Life Account S; LLANY Separate Account S for Flexible Premium Variable Life Insurance; Lincoln Life Variable Annuity Account T; Lincoln Life Variable Annuity Account W; and Lincoln Life Flexible Premium Variable Life Account Y and Lincoln Life & Annuity Flexible Premium Variable Life Account Y; Lincoln Life Variable Annuity Account JF-H; Lincoln Life Variable Annuity Account JF-I; Lincoln Life Flexible Premium Variable Life Account JF-A; Lincoln Life Flexible Premium Variable Life Account JF-C; Lincoln Life Variable Annuity Account JL-A; Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B; Lincoln Variable Insurance Products Trust; Lincoln Advisors Trust. (b) Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Patrick J. Caulfield** Vice President, Chief Compliance Officer and Senior Counsel Jeffrey D. Coutts* Senior Vice President and Treasurer Wilford H. Fuller* President, Chief Executive Officer and Director Elizabeth M. O’Brien* Director Thomas P. O'Neill* Senior Vice President, Chief Operating Officer and Director Nancy A. Smith* Secretary Ronald W. Turpin*** Vice President and Interim Chief Financial Officer *Principal Business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor PA 19087 **Principal Business address is 350 Church Street, Hartford, CT 06103 ***Principal Business address is 1300 S. Clinton Street, Fort Wayne, IN 46802 (c) N/A Item 30. Location of Accounts and Records All accounts, books, and other documents, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company (“Lincoln Life”), 1300 South Clinton Street, Fort Wayne, Indiana 46802 pursuant to an administrative services agreement with Lincoln Life & Annuity Company of New York. Lincoln Life has entered into an agreement with Bank of New York Mellon, One Mellon Bank Center, 500 Grant Street, Pittsburgh, PA 15258, to provide accounting services for the VAA. Item 31. Management Services Not Applicable. B-5 Item 32. Undertakings (a) Registrant undertakes that it will file a post-effective amendment to this registration statement as frequently as necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity contracts may be accepted. (b) Registrant undertakes that it will include either (1) as part of any application to purchase a Certificate or an Individual Contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or a similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. (c) Registrant undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request to Lincoln New York at the address or phone number listed in the Prospectus. (d) Lincoln Life & Annuity Company of New York hereby represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Lincoln Life & Annuity Company of New York. (e) Registrant hereby represents that it is relying on the American Council of Life Insurance (avail. Nov. 28, 1988) no-action letter with respect to Contracts used in connection with retirement plans meeting the requirements of Section 403(b) of the Internal Revenue Code, and represents further that it will comply with the provisions of paragraphs (1) through (4) set forth in that no-action letter. SIGNATURES (a) As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No. 4 to the Registration Statement to be signed on its behalf, in the City of Fort Wayne, and State of Indiana on this 22nd day of August, 2014. Lincoln New York Account N for Variable Annuities (Registrant) Lincoln ChoicePlus AssuranceSM (Prime) By: /s/Kimberly A. Genovese Kimberly A. Genovese Assistant Vice President, Lincoln Life & Annuity Company of New York (Title) LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (Depositor) By: /s/Stephen R. Turer Stephen R. Turer Vice President, Lincoln Life & Annuity Company of New York (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on August 22, 2014. Signature Title * Dennis R. Glass President (Principal Executive Officer) * Ellen Cooper Executive Vice President, Chief Investment Officer and Director * Charles C. Cornelio Executive Vice President, Chief Administrative Officer and Director * Randal J. Freitag Executive Vice President, Chief Financial Officer and Director (Principal Financial Officer) * Robert W. Dineen Director * George W. Henderson, III Director * Mark E. Konen Director * M. Leanne Lachman Director * Louis G. Marcoccia Director * Patrick S. Pittard Director *By: /s/Kimberly A. Genovese Kimberly A. Genovese Pursuant to a Power of Attorney B-6
